Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1, 3-8, 10-15, and 17-20 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art fails to disclose the inventions of the independent claims, including the claimed steps of receiving a subscription from a driving functionality system in a vehicle, wherein the subscription is configured to identify a portion of an environmental model for the vehicle that corresponds to a region of interest for the driving functionality system, and wherein the region of interest identifies the portion of the environmental model for the computing system to monitor for events; dynamically altering a spatial or temporal description of the region of interest based, at least in part, on an operation of the vehicle; populating the environmental model with raw measurement data captured by the different types of the sensors, which has been spatially aligned in the environmental coordinate field based on where the sensors are mounted in the vehicle; detecting when the raw measurement data populated in the environmental model falls within the portion of the environmental model associated with the region of interest having the dynamically altered spatial or temporal description, which corresponds to an event for the 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shelley Chen/
Patent Examiner
Art Unit 3663
March 13, 2021